05/26/2015                                                                 filed in
312th Court                                                          *<%££££*
RE: No. 2012-38540
Shannon (Jurek) vShannon                                               JUN " 2 2015
County Clerks office Civil Court 312th


To whom it may concern,



I am writing you today to plead with the court in understanding that a brief cannot be filed on
my behalf in this above mentioned matter. I am forced to point out the fact that I cannot afford
to pay the outrageously high sum of money being requested by appellate attorneys mostly
due to already outrageous bills and attorney fees I'm currently struggling to pay due to this
divorce my ex spouse has drawn out using her law degree and the system as a weapon
against me in. Attempting to pay this would cost My daughter &I our home, vehicle and that in
turn would cost me my employment which in turn leaves me unable to pay the already
exorbitant child support or any and all remaining legal fees meaning everyone is mad at me
for their own wrong doing and I am without a home for my daughter. Please also understand
that I in know way concede any error by the trial court.
I am currently awaiting response from the Texas State Bar concerning assistance in finding
an affordable or pro bono appellate attorney. My phone calls were not met with any positive
responses so I have sent a letter hoping for a better response and will forward any positive
response.
Thank you for your patience and understanding in this matter and I await your response.




Sincerely,




Jeff S Shannon II                                                          Cj
9214 Sunlight Oak Ln
Houston, TX 77070
jeff.rocktek@gmail.com
832-275-8342